HAWKINS, Judge.
Conviction is for theft of property over the value of fifty dollars, punishment being two years in the penitentiary.
Mr. B was the victim of the theft. He had weathered the storms of nearly sixty winters, but even so, the evidence leaves it doubtful if he had yet arrived at the years of discretion. He fell into the company? of appellant and M, another young woman. They all went to a tourist camp near Cleburne. B rented and paid for a cabin. He claims to have become somewhat indisposed from smoking cigarettes furnished by his companions, which cigarettes he claimed had been “doped.” He removed his shoes and trousers, placing the latter on a table at the foot of the bed. In his trousers pocket was a bill fold containing $69.00. He lay down on the bed. The evidence suggests that there may have been a more impelling reason for disrobing and getting in bed than the ones advanced by him. Appellant lay down on the bed with B and began to press her caresses upon him in such manner as to conceal from him the movements of her companion M. The conduct of appellant towards B was calculated to divert his mind from everything but the business which he thought was immediately at hand. While appellant was pressing her attention on him M extracted the bill fold from his trousers pocket, whereupon *479appellant promptly ceased her attentions, seized B’s watch from the bed or table, and both young women fled from the room, leaving B a disappointed and poorer man.
The record leaves no doubt that appellant and M were acting together in taking B’s property.
The judgment is affirmed.

Affirmed.